The Court, (Thruston, J., absent,) considering it as a contempt in the presence of the Court, it being within the possibility of the hearing of the Court, and in the piazza immediately adjoining the court room, (the windows of which opened into the piazza,) ordered the attachment without a previous rule to show cause. And upon being brought in upon the attachment, and having, upon interrogatories, confessed the said threats, and repeated them in the face of the Court, and avowed her determination to carry them into effect,
The Court fined her one dollar, and ordered her to give security for her good behavior in 100 dollars, and in default thereof committed her to prison until, &c.